Citation Nr: 0026016	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$5,945.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Committee on Waivers and Compromises at the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In correspondence dated in July 1991 the RO received 
notice that the veteran was married to M.D.W.

3.  The record reflects that the veteran married M.D.W. on 
August 25, 1979.

4.  The veteran's disability compensation benefits were 
adjusted by the RO in June 1997, retroactive to January 1, 
1979, due to his divorce from J.P.H. on January 5, 1978, and 
notification of receipt of his remarriage, creating an 
overpayment in the calculated amount of $5,945.

5.  The veteran's indebtedness did not result from fraud, 
misrepresentation or bad faith.

6.  With respect to that portion of the overpayment created 
during the period from February 1, 1979, through August 31, 
1979, there was significant fault on the part of the veteran; 
he did not change his position to his detriment in reliance 
on the additional VA disability compensation paid for a 
spouse; and it is not shown that collection of the 
indebtedness would deprive him or his spouse of basic 
necessities or defeat the purpose of the benefit.
 
7.  With respect to the overpayment created during the period 
from September 1, 1979, through August 31, 1991, there was 
some fault on the part on the veteran, but it would defeat 
the purpose of the benefit to recover that portion of the 
overpayment.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of disability compensation 
benefits created during the period from February 1, 1979 to 
August 31, 1979 would not be against the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

2.  Recovery of the overpayment of disability compensation 
benefits created during the period from September 1, 1979 to 
August 31, 1991 would be against the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a November 1971 rating decision the RO assigned a 100 
percent pre-stabilization rating from December 8, 1970, to 
January 31, 1972, for residuals of a left femur fracture.  A 
30 percent disability rating was assigned from February 1, 
1972.

In April 1974 the veteran notified the RO of his marriage to 
J.P.H.  Records indicate he began receiving additional 
compensation for a dependent spouse in October 1974.  A final 
judgment of dissolution of this marriage was signed on 
January 5, 1978.  On August 25, 1979, the veteran married 
M.D.W.

In July 1991 the RO requested the veteran provide information 
about dependents and he reported he was married to M.D.W. on 
August 25, 1979.  In December 1996 the RO requested the 
veteran provide copies of documents indicating his divorce 
from J.P.H. and his marriage to M.D.W.  

Correspondence dated in June 1997 notified the veteran that 
his compensation payments had been adjusted to reflect his 
divorce from J.P.H., effective January 1, 1979, and his 
marriage to M.D.W., effective September 1, 1991.  In 
July 1997 VA's Debt Management Center notified the veteran 
that an overpayment in the amount of $5,945 had been created.

In July 1997 the veteran requested waiver of recovery of the 
$5,945 overpayment.  He stated, in essence, that waiver was 
warranted because he had been married to M.D.W. since August 
1979.  In his substantive appeal he reported that at the time 
of his divorce he did not know he was receiving additional 
benefits for his spouse.  He stated, however, that he had 
notified VA of a beneficiary change in his life insurance 
policy.  

In September 1997 the RO requested the veteran provide 
financial information in support of his application for 
waiver.  However, no subsequent financial information was 
added to the claims file.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 C.F.R. 
§ 5107(a).

Applicable law and regulations provide that the effective 
date of discontinuance of compensation to a veteran for a 
dependent spouse is the last day of the month in which the 
divorce occurs; for divorce prior to October 1, 1982, the 
effective date is the last day in the calendar year in which 
the divorce occurred.  38 U.S.C.A. § 5112(b) (West 1991); 38 
C.F.R. § 3.501(d) (1999).  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  For marriage 
prior to October 1, 1982, the effective date is the last day 
in the calendar year in which the marriage occurred.  38 
C.F.R. § 3.401(b) (1999).  

Payment of monetary benefits based on an increased award of 
dependency compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (1999).

VA law also provides that recovery of overpayments of any 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963(a) (1999).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1999).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the veteran's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302 (West 1991).  The Board concurs, however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the appellant to repay the 
debt to the government.  38 C.F.R. §§ 1.963, 1.965.

In considering these factors, the Board notes that there was 
significant fault on the part of the veteran as he did not 
promptly notify the VA of his divorce from J.P.H. on January 
5, 1978, and remarriage to M.D.W. on August 25, 1978.  
However, fault on the part of the veteran is but one of the 
factors for consideration in determining his entitlement to 
waiver.  In considering other factors, the Board notes that 
recovery of the assessed overpayment would nullify the 
objective for which the benefits were intended.  While the 
veteran was not in fact entitled to the dependency allowance 
for a spouse during a period apparently beginning January 1, 
1979 through September 1, 1991, because of his divorce from 
J.P.H. and his failure to inform the VA of his subsequent 
remarriage, he otherwise could have become eligible for this 
benefit from the time of his remarriage to M.D.W.  From 
August 25, 1979, he did again have a dependent spouse.  Thus, 
for the VA to recover this portion of the compensation 
benefits would tend to nullify the objective for which the 
benefits were intended.  By comparison, however, the veteran 
was not eligible for the dependency allowance during the 
period from February 1, 1979 through August 31, 1979.  
Therefore, the Board concludes that failure to make 
restitution of this portion of the overpayment would result 
in an unfair gain to the veteran.  

Accordingly, it is the judgment of the Board that, based on 
the principles of equity and good conscience, the 
indebtedness relating to the period September 1, 1979 to 
August 31, 1991, should be waived; the recovery of the 
overpayment covering the period from February 1, 1979, 
through August 31, 1979, would be consistent with the 
standard of equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302; 38 C.F.R. §§ 1.963, 1.965.  The veteran would be 
unjustly enriched if he were allowed to retain the higher 
compensation payment during a period in which he was not 
married.  There is no evidence that repayment of this amount 
would cause undue 

financial hardship or that the veteran's reliance on the 
benefit payment resulted in a changed position to his 
detriment.


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability compensation covering the period from September 1, 
1979, through August 31, 1991, is granted and, to this 
extent, the appeal is allowed.

Entitlement to waiver of recovery of the overpayment of 
disability compensation covering the period from February 1, 
1979 to August 31, 1979, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


